Citation Nr: 0634656	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
(DM).

2.  Entitlement to service connection for chondromalacia of 
the left knee.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder.

4.  Entitlement to an initial evaluation in excess of 20 
percent for DM.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1963 to May 1964 
and from December 1964 to November 1968.  He also served in 
the National Guard subsequent to his active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge at the RO in March 2004.

This matter was previously before the Board in August 2005 at 
which time it was remanded for further development.  


FINDINGS OF FACT

1.  Hypertension was not demonstrated during the veteran's 
period of active service or within one year of his release 
from active service or during a period of active duty for 
training and it is not related to a period of active duty or 
active duty for training, or to his service-connected DM.

2.  The veteran's current left knee disorder was not 
demonstrated during his period of active service or within 
one year of his release from active service or during a 
period of active duty for training and it is not related to a 
period of active duty or active duty for training.

3.  The RO denied entitlement to service connection for a 
right knee disorder in April 1996.  The veteran was notified 
later that month and did not appeal; thus, the decision 
became final.  

4.  Evidence received since the denial of service connection 
for a right knee disorder in April 1996 does not raise a 
reasonable possibility of substantiating the claim.

5.  The veteran's DM does not require the use of insulin


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated during the 
veteran's period of active military service nor may it be 
presumed to have been incurred during his period of active 
service nor during a period of active duty for training, nor 
is it etiologically related to his service-connected DM.  38 
U.S.C.A. §§ 101(24), 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 3.310 (2006).

2.  Any current left knee disorder was not incurred in or 
aggravated during the veteran's period of active military 
service nor may it be presumed to have been incurred during 
his period of service nor during a period of active duty for 
training.  38 U.S.C.A. §§ 101(24), 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The April 1996 rating determination denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a right knee 
disorder has not been received.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

5.  The criteria for an evaluation in excess of 20 percent 
for DM have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The October 2001 and September 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The September 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not properly provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
to the issues of service connection, as the Board concludes 
below that the preponderance of the evidence is against these 
claims, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  As to the 
issue of an increased evaluation, the Court has held that 
once service connection is granted the claim is 
substantiated, any further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease, to include hypertension, 
and arthritis will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

Hypertension

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records for his period of 
active service do not reveal any complaints or findings of 
hypertension.  At the time of the veteran's October 1968 
service separation examination, normal findings were reported 
for the heart and the veteran's blood pressure was 120/86.  

The veteran was hospitalized in January 1978 with essential 
hypertension.  The veteran was noted to be complaining of flu 
like symptoms one week prior to hospitalization.  He was 
found to have a blood pressure of 128/94 and was given 
Erythromycin and told to return a week later.  He returned a 
week later and was found to have a blood pressure reading of 
130/92.  He was subsequently hospitalized.  While on the 
hospital floor, the veteran's blood pressure was 162/100.  A 
diagnosis of essential hypertension was rendered.  

At the time of the veteran's October 1980 reserve enlistment 
examination, his blood pressure readings were 134/88, 134/84, 
and 136/90.  At the time of his August 1984 period 
examination, the veteran's blood pressure was 138/82 and 
130/82.  He was noted to have his blood pressure controlled 
by medication.  At the time of the veteran's July 1988 
retention examination, his hypertension was noted to have to 
be better controlled.

At the time of his March 2004 hearing, the veteran expressed 
his belief that his hypertension was secondary to his 
service-connected DM.  The veteran stated that he was first 
diagnosed with hypertension back in the 1970's.  The veteran 
stated that he attempted to go back in the Navy but was told 
he had hypertension.  He noted that this occurred in 1969 or 
1970.  The veteran indicated that it was his belief that his 
hypertension could have been caused by his DM.  He also 
stated that his hypertension could be related to stress.  The 
veteran reported that it was his belief that he had diabetes 
prior to hypertension.  He noted first receiving treatment 
for his hypertension in 1970.  

In conjunction with the Board's August 2005 remand, the 
veteran was afforded a VA examination in December 2005.  At 
the time of the examination, the onset of the veteran's 
hypertension was noted to have been in 1971.  The veteran 
indicated that he tried to reenlist after three years but was 
denied as a result of elevated blood pressure.  He was then 
started on medication.  His hypertension was noted to have 
been stable since that time.  Diabetes was also noted to have 
been diagnosed in 1971.  His diabetes was also noted to have 
been stable since that time.  

Physical examination revealed blood pressure readings of 
120/82, 105/76, and 120/80.  Following examination and review 
of the claims folder, the examiner indicated that the 
veteran's hypertension was not a complication of his 
diabetes.  He noted that the veteran's hypertension predated 
his diabetes and that there was no nexus.  He further stated 
that the veteran's hypertension was not worsened or increased 
by the veteran's service-connected diabetes.  

Service connection is not warranted for hypertension on a 
direct, presumptive or secondary basis.  The veteran's 
service medical records for his period of active service are 
devoid of any complaints or findings of hypertension.  There 
were also no findings of hypertension within one year of his 
release from active service.  The Board further notes that 
essential hypertension was diagnosed until January 1978.  The 
Board further observes that the veteran was diagnosed as 
having hypertension prior to his entrance into the National 
Guard.  As such, service connection did not have its onset 
during the veteran's period of National Guard service.  

As to the veteran's beliefs that his current hypertension is 
related to his service-connected DM, the Board notes that the 
veteran, as a lay person, is not qualified to render an 
opinion as to medical causation.  Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Moreover, the December 2005 VA examiner, following a 
comprehensive examination of the veteran and a thorough 
review of the record, indicated that the veteran's 
hypertension was not a complication of his diabetes and that 
there was no nexus.  He further indicated that the veteran's 
hypertension was not worsened or increased by the veteran's 
service-connected diabetes.

In the absence of evidence linking current hypertension to 
his period of active service or the one year period following 
service, to his period of National Guard duty, or to his 
service-connected DM, the preponderance of the evidence is 
against the claim; therefore, reasonable doubt does not arise 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (2005).

Left Knee

The veteran's service medical records for his period of 
active service reveal no complaints or findings of a left 
knee disorder.  At the time of the veteran's October 1968 
service separation examination, normal findings were reported 
for the lower extremities.  

At the time of the veteran's October 1980 reserve enlistment 
examination, there were no complaints or findings of a left 
knee disorder.  On his October 1980 report of medical 
history, the veteran checked the no box when asked if he had 
or had ever had a trick or locked knee.  Normal findings were 
again reported for the lower extremities at the time of an 
August 1984 periodic examination.  Normal findings were also 
noted for the lower extremities at the time of July 1988 and 
July 1990 examinations.  On his July 1990 report of medical 
history, the veteran again checked the no box when asked if 
he had or had ever had a tricked or locked knee.  

In an October 1992 treatment record, the veteran's private 
physician, Dr. Bruner, indicated that the veteran had a long 
history of knee injuries.  He stated that the veteran was 
active in the Guard.  Examination revealed significant 
patellofemoral crepitation.  He also had significant pain to 
palpation about the patella.  It was thought to be beneficial 
to start him on a therapy program.  

In a November 1992 letter, Dr. Bruner indicated that he had 
evaluated the veteran for severe knee pain and swelling.  He 
noted that it was apparent that the veteran had 
patellofemoral stress syndrome, better known as 
chondromalacia.  The problem had been gradually progressing 
and would continue to bother him for a long period of time.  
He stated that the veteran was working with physical therapy 
to minimize the symptoms but he thought that this problem 
would limit the veteran's ability to be fully active in the 
Guard.  He indicated that it was too early to make this 
assessment at that time. 

In July 1994, the veteran was noted to have injured his knees 
when tripping over a wire.  At the time of the veteran's 
October 1994 quadrennial examination, normal findings were 
reported for the lower extremities.  The veteran did check 
the yes box when asked if he had a tricked or locked knee.  
In the notation section of the report, the veteran was noted 
to have unresolved left knee pain.  

At the time of his March 2004 hearing, the veteran reported 
having injured his knee when going up the side of a ship in 
1964 or 1965.  He indicated that the ladder caught his leg 
when attempting to climb to a gun mount.  The veteran stated 
that he was given some Tylenol and an ace bandage with no 
other treatment.  The veteran also reported having received 
treatment in 1991 or 1992 after falling in some water.  He 
testified that he thought he pulled a ligament.  The veteran 
stated that he was currently receiving treatment for his 
knee.  He also noted that he was taking pain medication.  He 
stated that his knee hurt him everyday.  He also testified 
that it would lock up and go out on him.  The veteran stated 
that he was told by a physician that he had torn a ligament 
following the 1992 incident.  The veteran stated that his 
left knee bothered him more and more since 1992.  

At the time the veteran's December 2005 VA examination, the 
examiner noted that the veteran was found to have a long 
history of knee injuries by Dr. Bruner at the time of his 
October 1992 visit.  He further noted that Dr. Bruner had 
diagnosed the veteran as having chondromalacia in November 
1992.  The examiner also observed that the veteran sustained 
a minor contusion on July 13, 1994, to his left knee with 
mild lateral patellar pain, with the rest of the examination 
being normal.  There was no swelling or edema and there were 
normal ligaments and normal range of motion.  The examiner 
also observed that the veteran was found to have left knee 
pain on his October 1994 report of medical history.  

The examiner stated that the veteran reported having had left 
knee problems for the past 20 years.  He noted that it 
started out as a mild constant pain many years ago and that 
the veteran also noted being involved in a motor vehicle 
accident and falling over barbed wire.  He stated that these 
incidents did not worsen the pain.  The veteran reported that 
the pain worsened 10 years ago with swelling with walking and 
that he was placed on pain pills.  He stated that the pain 
continued.  It was indicated that the veteran was recommended 
to have a joint replacement eight years ago as the joint was 
"bone on bone".  Cream had relieved the joint locking for 
four years.  Also, the veteran's swelling had been relieved 
the past four years as he had stopped walking.  The veteran 
reported that his condition had become progressively worse.  

The examiner indicated that the veteran had sustained a 
contusion in the 1990's.  He was able to stand for 3 to 8 
hours with only short rest periods.  He was able to walk one 
to three miles.  There was no joint deformity, giving way, or 
instability.  The veteran did have pain but there was no 
stiffness or weakness.  There was also no dislocation, 
locking, or effusion.  The veteran had swelling in the left 
knee if he walked more than one mile.  Range of motion was 
from 0 to 140 degrees.  There was no loss of bone or part of 
bone and no inflammatory arthritis.  

X-rays revealed narrowing of the joint space, medially.  
There was some sclerosis about the articular surface of the 
medial tibial condyle.  There was minimal spur from the 
superior and inferior aspect of the patella.  The soft 
tissues were unremarkable.  There was no acute osseous 
abnormality.  

The examiner rendered a diagnosis of medial degeneration of 
the left knee.  The examiner stated that the veteran's left 
knee condition was not caused by or the result of any 
incident or history noted while in service.  The examiner 
indicated that the left knee mild contusion with pain only 
noted on lateral patella, and no other findings, could not 
physically or logically translate into medial knee 
degeneration.  

As to the veteran's period of active service, the Board notes 
that there were no complaints or findings of a left knee 
problem.  At the time of the veteran's October 1968 service 
separation examination, normal findings were reported for the 
lower extremities.  There are also no objective medical 
findings of a left knee disorder within one year of the 
veteran's separation from service.  

While the Board notes that the veteran was found to have a 
left knee disorder by his private physician for some years at 
the time of an October 1992 visit, there were no findings 
that the veteran's left knee disorder resulted from any 
injury sustained during any period of active duty for 
training in the National Guard.  The Board does note that the 
treatment records do reveal that the veteran sustained an 
injury to his knees when tripping over barbed wire in July 
1994.  However, the December 2005 VA examiner, following a 
thorough review of the veteran's records and a comprehensive 
examination of the veteran, indicated that the veteran's 
current left knee disorder could not be related to this 
injury.  

In sum, there has been no competent medical evidence 
submitted relating the veteran's current left knee disorder 
to his period of active military service, to the one year 
period following his active military service, or to any 
injury sustained in service.  The Board is sympathetic to the 
veteran's beliefs that his current left knee disorder is 
related to his period of service; however, he is not 
qualified to render such an opinion.  See Espiritu.  

In the absence of evidence linking any current left knee 
disorder to the veteran's period of active service or any 
period of active duty training, the preponderance of the 
evidence is against the claim; therefore, reasonable doubt 
does not arise and the claim is denied. 38 U.S.C.A. § 5107(b) 
(2005).

Right Knee

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156). This change in the law 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was received after that 
date, his claims will be adjudicated by applying the revised 
section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

In an April 1996 rating determination, the RO denied service 
connection for chondromalacia of the right knee.  In denying 
service connection, the RO noted that the veteran's service 
medical records were negative for any findings of a right 
knee disorder for treatment records covering the period from 
December 1964 to November 1968.  The RO further observed that 
the veteran served in the Kansas Army National Gurd until 
1995.  The RO noted that outpatient treatment records from 
October 1992 to September 1994 showed that the veteran was 
seen in October 1992 with complaints of persistent anterior 
knee pain and swelling.  It was indicated that the report 
showed that the veteran was active in the Guard.  The report 
also indicated that the veteran had a long history of 
significant knee injuries.  In a November 1992 statement, the 
veteran's private physician indicated that the veteran was 
having patellofemoral stress syndrome and that this problem 
would limit the veteran's ability to be fully active in the 
Guard.  The RO further noted that in a March 8, 1994, form 
the Kansas Army National Guard showed that the veteran had a 
recurring problem with his knee which did not affect his PMOS 
duties or the mission he had with his unit.  The problem only 
affected his APFT.  A physical profile issued at that time 
showed pain/swelling right knee.  

The RO indicated that service connection was not established 
for a chronic right knee condition as a chronic right knee 
condition was not shown during active military service and 
that medical evidence showing an injury or aggravation of the 
veteran's right knee during his National Guard period was not 
demonstrated.  

The veteran was notified of the decision later that month and 
did not appeal.  Thus, the decision became final.  
38 U.S.C.A. § 7105.

Evidence received subsequent to the April 1996 determination 
includes the veteran's request that his claim for a right 
knee condition be reopened, duplicate medical records, and 
the results of a December 2005 VA examination.

At the time of the examination, there were no objective 
medical findings of a right knee disorder.  X-rays of the 
right knee revealed normal findings.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder.  Service connection for a right knee disorder was 
previously denied as not having been related to the veteran's 
period of service or his period of service in the National 
Guard.  The duplicate records cannot provide a basis for 
reopening.  The additional treatment records received while 
making reference to right knee pain do not relate any of the 
findings to the veteran's period of service.  Moreover, at 
the time of his December 2005 VA examination, the veteran was 
not found to have any right knee disorder.  

The newly received evidence does not link any current right 
knee disorder to the veteran's period of service or to his 
service on the National Guard.  Accordingly, it does not 
raise a reasonable possibility of substantiating the claim 
and is not new and material.

In the absence of new and material evidence to reopen the 
claim of service connection, the petition to reopen must be 
denied.

Diabetes Mellitus

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Service connection is currently in effect for DM, Type II, 
which has been assigned a 20 percent disability evaluation.

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

At the time of a November 2001 VA examination, the veteran 
indicated that he had not been hospitalized for ketoacidosis 
or for hypoglycemic reactions.  The veteran stated that he 
checked his blood sugar levels daily with an at home device, 
with reading from 260-270.  He reported that he had been 
given a goal to reduce his weight to 228 lbs. while in the 
military.  His current weight was 228 lbs.  The most he had 
weighed in the past year was 240 lbs. while the least was 223 
lbs.  The veteran was given a low salt, low fat, 1800 calorie 
diet.  

The veteran stated that he worked 40 hours per week and that 
he continued to drive.  There were no restrictions on his 
activities.  The veteran denied any heart attack or chest 
pains.  He indicated that his blood pressure was normally 
high in the range of 160/102.  Current medications included 
Glyburide, Cardura, and Naprosyn.  The veteran stated that he 
saw his diabetic care provider every three months.  He 
reported that he had lost some strength since his release 
from the service as he no longer exercised as he previously 
had done.  Metabolic panel was within normal limits with the 
exception of glucose which was 239 with a suggested range of 
72-116.  The examiner rendered a diagnosis of DM.  

At his March 2004 hearing, the veteran reported that he was 
talking oral medication for his diabetes.  He indicated that 
he took it three times per day.  The veteran stated that he 
was on a restricted diet and that his physical activities 
were limited.  He testified that he had to be cautious when 
doing physical things.  He reported having tingling in his 
left hand and arm and both his feet.  He noted that this was 
a daily occurrence.  He stated that the doctors had told him 
to try and keep his weight down.  He noted his willingness to 
report for another examination.  

In August 2005, the Board remanded this matter for further 
development, to include a VA examination.  

Treatment records obtained in conjunction with the remand 
reveal that the veteran's blood sugar looked under very good 
control at the time of an April 2004 visit.  The veteran was 
continued on an oral hypoglycemic.  

At the time of a December 2005 VA examination, the veteran's 
DM was noted to be stable and he was currently on oral 
medication of Lisinopril 20 milligrams four times per day and 
Atenolol 50 milligrams four times per day.  The veteran had 
no side effects from his treatment.  The veteran reported 
having hypoglycemic reactions and/or ketoacidosis but stated 
that none of these complications required hospitalization.  
He noted going to his diabetic care provider no more than 
once a month.  The veteran was not following a restricted 
diet and there were no restrictions in his activities.  There 
were no findings of peripheral vascular disease in the lower 
extremities.  The veteran was found to have dysesthesia 
related to his diabetes.  His feet tingled continually and 
felt hot.  There were no other skin abnormalities.  There 
were also no gastrointestinal symptoms related to DM.  

The veteran was found to have shin spots over the anterior 
tibia.  The right upper extremity revealed a normal color and 
temperature.  There were no ulcers.  The radial pulse was 
normal and there were no trophic changes.  The same results 
were reported for the left upper extremity.  

Examination of the right lower extremity revealed a normal 
temperature and color.  The veteran had dystrophic nails.  
There were no ulcers.  The veteran had normal dorsalis pedis 
and posterior tibial pulses.  There was no motor loss and 
Babinski sign was negative.  Cranial nerve function was also 
normal.  Deep tendon reflexes were 2+ for the triceps, 
biceps, brachioradialis, patellar, and Achilles, bilaterally. 

The above indicates that the veteran does not currently use 
insulin.  Although the veteran has reported that he is on a 
restricted diet and that he regulates his activity, these 
manifestations are already contemplated by the 20 percent 
rating currently assigned.  However, as the veteran is not 
using insulin, the Board finds that he does not meet the 
criteria for a 40 percent disability evaluation under 
Diagnostic Code 7913.

The Board notes that compensable complications of DM are to 
be separately rated unless they are part of the criteria used 
to support a 100 percent disability evaluation, and that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  The veteran is 
currently service-connected for diabetic retinopathy which 
has been assigned a noncompensable disability evaluation.  
While the Board notes that the December 2005 VA examiner 
indicated that the veteran had peripheral neuropathy related 
to diabetes in the form of dysesthesia, neurological and 
motor testing revealed normal findings.  Thus, the Board 
finds that separate disability ratings based on compensable 
complications of DM are not warranted.

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected DM has resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no findings that the veteran's DM has caused marked 
interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for hypertension, to include as secondary 
to service-connected DM, is denied.

Service connection for chondromalacia of the left knee is 
denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder.

An initial evaluation in excess of 20 percent for DM is 
denied.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


